DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment received on 12/22/2021 is acknowledged. Claim 1 has been amended.  Claim 2 has been cancelled.  Claims 1 and 3-9 are currently pending. 
	In light of the amendment to the claim the rejection of claims 1-9 under 112(b) is withdrawn.  The claim as currently worded requires a step of facilitating the removal of a fingerprint when contacted.  
	In light of the amendment to the claims, the rejection of claims 1 and 5 under 35 U.S.C. 102(b) over Drevon is withdrawn, and the rejection of claims 1 and 3-8 under 35 U.S.C. 103 over McDaniel is withdrawn. 
	In light of the amendment to the claims, the rejection of claims 1 and 3-8 under 35 U.S.C. 102(e) over Jia is withdrawn. 

Terminal Disclaimer
The terminal disclaimers filed on 12/22/2021 were disapproved by OPLC as they identify a party who is not an applicant.  Please see disapproval notice sent on 12/23/2021.

Response to Arguments
	Regarding the priority of claims 6 and 7, Applicant argues that the priority document Application 13/229277 provides support for PEG 12000 and 20000, and further teaches that any PEG molecule taught in USPGPub 20090306337 which teaches PEG molecules having up to 1000 units, is operable herein, and Applicant argues that these provide support for the limitation of “the second polyoxyethylene having a molecular weight of 10,000 Daltons or greater”.  This argument is not found persuasive, as noted in MPEP 2163.05 (III), an initial description of specific amounts and closed ranges does not meet the written description requirement for an unbounded range which has no limit.  
	The objection to the specification is maintained as is the rejection of the claims over Jia-2, i.e. the USPGPub published from application 13/229277.
	The terminal disclaimers filed by applicant have been disapproved, therefore the rejections are maintained below.  

Priority
The instant application has been filed as a Continuation of 13/229,277 and 14/812,087; however, the instant claims contain subject matter not disclosed in the priority documents.  In particular the limitations of claims 6 and 7 are not disclosed in the parent applications.  The instant application is therefore treated as a CIP, and claims 6 and 7 are given the instant applications filing date.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jia-2 (USPGPub 20130065291/IDS submitted).
Regarding claims 6 and 7 and the limitations “wherein said second polyoxyethylene has a molecular weight of 10,000 Daltons or greater”, and “wherein said second polyoxyethylene has a molecular weight of 12,000 Daltons or greater.”, Jia-2 teaches forming a base with a first PEG associated with the base and independent of the enzyme and second PEG chemically modifying the enzyme ([0024]).  Jia-2 teaches forming the base Jia teaches that the second PEG which modifies the enzyme may be up to 100k Daltons ([0072]).  Around 90% of the range taught by Jia is encompassed by the instantly claimed range.  The range of Jia-2 thus anticipates the instantly claimed range.   
Jia thus teaches the active steps claimed and anticipates the claim subject matter.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,121,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the process of forming the coating of claims 1-9, recited in claims 10-14, falls within the scope of the instantly claimed method in embodiments wherein the enzyme is modified by an 8-arm PEG and wherein the coating is a continuous film formed from a two component solvent borne composition, and results in practicing the instantly claimed method steps of the instantly claimed inventions in those embodiments.  Further ‘106 claims that the composition and method may use a lipase which is capable of hydrolyzing the components of a fingerprint.  Thus an embodiment rendered obvious by the claims of ‘106 falls within the scope of the instant claims.


Claims 1 and 3-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 16258567 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of forming the composition of claims 1-9 using the method of claims 10-17 will result in practicing of the instantly claimed steps in embodiments wherein the coating is a continuous film formed from a two component solvent borne composition as the ‘567 claims the use of lipase which is an enzyme capable of facilitating a fingerprint.  Thus an embodiment rendered obvious by the claims of ‘567 falls within the scope of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16724682 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because because forming the composition of claims 1-9 using the method of claims 10-18 will result in practicing of the instantly claimed steps in embodiments where the coating is a continuous film formed from a two component solvent borne composition as the ‘682 claims the use of lipase which is an enzyme capable of facilitating a fingerprint.  Thus an embodiment rendered obvious by the claims of ‘682 falls within the scope of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16903028 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of forming the composition of claims 1-19 using the method of claims 20-30 will result in practicing of the instantly claimed steps as the ‘028 when the coating is a continuous film formed from a two component solvent borne composition. Further ‘028 claims the use of lipase which is an enzyme capable of facilitating a fingerprint.  Thus an embodiment rendered obvious by the claims of ‘028 falls within the scope of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657                                                                                                                                                                                                        
/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657